Citation Nr: 0835391	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1952 
until his retirement in November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007 the Board remanded the matter for further 
development, including the acquisition of a compensation and 
pension (C&P) examination.  The report of that examination, 
which was duly conducted in February 2008, has been 
associated with the claims file.


FINDING OF FACT

The record contains no evidence of any complaints, diagnosis, 
or treatment for hypertension or heart disease during active 
military service, and the veteran's current hypertension and 
heart disease are not linked by competent probative medical 
evidence to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A hypertension disability was not incurred during active 
military service, and is not the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  A claimed heart disease disability was not incurred 
during active military service, and is not the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hypertension and 
heart disease, which he avers is secondary to his service-
connected diabetes mellitus.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
otherwise established as incurred in or aggravated by 
service, for veteran's exposed during service to certain 
herbicide agents (including Agent Orange), service connection 
may be granted for one of the diseases listed at 38 C.F.R. § 
3.309(e).  In addition, some chronic diseases, such as 
cardiovascular-renal disease to include hypertension, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

In addition to the foregoing, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) contain no record of any 
diagnosis of or treatment for hypertension or heart disease 
during service.  In fact, the earliest medical evidence of 
either claimed disorder derives from private treatment 
records dated in 1987; some 15 years after service.  This 
significant lapse in time between active military service and 
the onset of symptomatology is highly probative evidence 
against service connection on a direct or presumptive basis.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  Moreover, there is 
no competent probative medical evidence which suggests a 
direct link between active military service and the veteran's 
current hypertension and heart disease.  

Accordingly, there is no evidence of diagnosis or treatment 
for a hypertension or heart condition during service.  38 
C.F.R. § 3.303(b).  Moreover, neither hypertension nor 
claimed heart disease were shown to any degree let alone to a 
degree of 10 percent in the first post-service year.  Service 
connection on a direct or presumptive basis for hypertension 
or heart disease is thus not warranted.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.303, 3.307(a),3.309(a).  
Service connection for hypertension or heart disease as 
secondary to Agent Orange is also not warranted since neither 
disorder is listed in the regulations.  See 38 C.F.R. § 
3.309(e).

As regards service connection on a secondary basis, according 
to private treatment records dated in March 2004, the veteran 
is status post myocardial infarction secondary to type II 
diabetes mellitus, and has hypertension secondary to diabetes 
mellitus.  No rationale was provided.  In treatment notes 
dated in April 2004 the private treating physician expounded 
as follows:

Lengthy discussion carried out with [the 
veteran] concerning the relationship of 
his HTN to diabetes.  Diabetes does 
accelerate atherosclerosis.  This is well 
known and it is an atherosclerotic risk 
factor.  In view of that it would not be 
unreasonable to feel that his HTN is 
related to his diabetes.  

Unfortunately, this opinion, which merely suggests that a 
nexus between the veteran's claimed disorders and his 
service-connected diabetes "would not be unreasonable," is 
too speculative to establish the required nexus to a service 
connection disability.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (statements favorable to the veteran's claim that 
do little more than suggest a possibility are too speculative 
to establish the required nexus for service connection).  It 
is thus of minimal probative value.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  Furthermore, the March 2004 notation that 
the conditions are secondary to diabetes are also of minimal 
probative value as no rational was provided.  Nevertheless, 
as the possibility of a nexus to a service-connected 
disability was raised the Board in June 2007 remanded the 
matter for a compensation and pension (C&P) examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a 
VA examination is warranted when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability.) 

In February 2008 the veteran was duly accorded the requested 
C&P examination.  Tests included an echocardiogram.  
Diagnosis was "idiopathic familial hypertension."  The 
examiner noted that hypertension did not start until the late 
1970s to early 1980s while the diabetes was first diagnosed 
in the early 1990s.  Thus, the examiner stated that there is 
no evidence supporting the diabetes significantly worsening 
the hypertension above that expected with time, and since it 
predated the diabetes by many years, it was not secondary or 
related to his service-connected diabetes.  He added as 
follows:

We really don't have a diagnosis of 
coronary, hypertensive, or valvular heart 
disease of any great extent with NL 
[normal] ETT and essentially NL [normal] 
echos.  Therefore, he has no heart 
condition caused by, related to, or 
aggravated by his SC diabetes.

The Board finds this opinion, which was based on personal 
examination of the veteran; testing with state of the art 
equipment; and an extensive review of the claims file; and 
which included a detailed rationale for the examiner's 
opinion, to be highly probative evidence against the 
veteran's claim.  Consequently, the weight of the probative 
evidence is clearly against the veteran's claims for service 
connection for hypertension and service connection for heart 
disease on a secondary basis.  Probative evidence shows that 
neither hypertension nor a claimed heart condition is caused 
or aggravated by a service-connected condition.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). (When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  As the weight of the probative 
evidence is against the veteran's claims, service connection 
for hypertension and service connection for heart disease, 
including as secondary to a service-connected disability, 
must be denied.  38 C.F.R. §§ 3.303, 3.310.

The Board notes that the C&P examiner did not opine as to a 
direct link between the veteran's hypertension and active 
military service, but finds that remand for a new C&P 
examination is not warranted since the veteran avers and the 
medical evidence confirms that his hypertension onset years 
after the veteran's separation from active military service 
and no possible link to service is shown by any other 
evidence.  The Board thus finds the clinical evidence, 
diagnosis, and opinion proffered by the examiner to be 
sufficient for an adequate determination.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand under Stegall 
v. West, 11 Vet. App. 268 (1998) not required where Board's 
remand instructions were substantially complied with).

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In letters dated in June 2001 and January 2005 the veteran 
was apprised of the information and evidence necessary to 
establish his claim for service connection (including as 
secondary to a service-connected disability); of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In a letter dated 
in July 2007 he was notified of how VA determines disability 
ratings and effective dates.  Although the 2007 letter was 
sent after the 2002 rating decision, since service connection 
is being denied, no disability rating or effective date will 
be assigned, so there is no possibility of any prejudice to 
the veteran.  The Board thus finds that the veteran was 
provided adequate notice in accordance with 38 U.S.C.A. §§ 
5103, 5103A with regard to his claims for service connection.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  In 
addition, the veteran has been accorded a C&P examination; 
the report of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


